Citation Nr: 0115619	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-24 214	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) that found that new and material 
evidence adequate to reopen a claim for service connection 
for hepatitis-C had not been submitted. 

Accompanying the death certificate submitted directly to the 
Board, was a claim submitted by the widow for dependency and 
indemnity compensation, claiming service connection for the 
cause of the veteran's death.  The Board refers the issue to 
the RO to take appropriate action with respect to this claim, 
as the Board does not have jurisdiction over this claim.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  The appellant should be informed of any 
determination by separate letter that includes notification 
of appellate rights.  38 C.F.R. § 3.103 (2000).  If there is 
any intent to appeal, there is an obligation to file a notice 
of disagreement and a substantive appeal after the issuance 
of the statement of the case.  38 C.F.R. § 20.200 (2000).


FINDING OF FACT

On April 12, 2001 the Board was notified directly by the 
veteran's representative that the veteran died on March [redacted], 
2001.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



